Title: To Thomas Jefferson from William C. C. Claiborne, 31 October 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans October 31st 1805
                  
                  Of late there has been a defference between the Mayor of this City, and the officer commanding the Troops: The correspondence which ensued, I now have the Honor to enclose You, in conformity to the particular request of the Mayor, who is desirous that his conduct on the occasion should be known to you.—
                  My official Letters to the Secretary of State, will acquaint you with the state of things in this Quarter.—
                  I am Dear Sir, With Great Respect your faithful Friend
                  
                     William C. C. Claiborne
                     
                  
               